DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
September 12, 2000
Dear State Quality Control Directors:
In previous guidance, we have strongly encouraged States to simplify application and enrollment
processes to remove barriers to the enrollment of children and families in Medicaid and children in
your State Children's Health Insurance Program (SCHIP). However, some States have voiced
concern that the Federal Medicaid Eligibility Quality Control (MEQC) program is a barrier to their
simplification efforts. However, there is no indication that States' simplification procedures have
contributed to an increase in errors.
MEQC is an important tool for ensuring program integrity and should not be seen as a barrier to
simplification. In fact, MEQC can serve as a valuable aid to simplification efforts and to help
ensure that individuals receive the coverage to which they are entitled. In this letter, we reiterate the
requirements of the MEQC program and explain how MEQC and other monitoring and review
activities can help you in your simplification efforts and other efforts to improve program
administration.
Federal MEQC Requirements
Federal regulations at 42 CFR 431.800ff set forth the MEQC program requirements. From 1978 to 1994, MEQC
program operations nationwide closely followed these regulations. States reported the findings of their eligibility
reviews to HCFA and were assigned error rates. States with error rates over 3% were subject to disallowances of
Federal matching funds but could appeal those disallowances. By the end of 1994, States had successfully reduced
and maintained their error rates to a 2% national average with no States, except one, being disallowance-liable since
1996. Due to the consistently low error rates, HCFA offered States the option to develop alternative ways to
effectively identify and reduce erroneous payments under an MEQC pilot program or as part of a Section 1115
waiver. States operating MEQC pilots or waivers have their error rates frozen until traditional MEQC activities are
resumed. Generally,

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091200.asp (1 of 6)4/12/2006 1:08:45 PM

these alternative MEQC programs operate on an annual basis and can be renewed at State
option. Currently there are thirty-one States operating MEQC pilots.
Another important aspect of ensuring program integrity is the negative case action program which
all States are required to operate under Federal regulations at 42 CFR 431.812. The purpose of the
negative case action program is to provide States with data for developing corrective actions that
improve beneficiary protection against erroneous Medicaid denials and terminations. Under the
negative case action program, a State must review a sample of denied, terminated and suspended
cases to determine if the reason for action was correct and if the notice of negative action was sent
within the required timeframe.

States also have the option to conduct alternative negative case action programs, similar to MEQC
pilots. This option advantages States in that they can develop concrete data that focuses on error
prone areas or areas of special concern. For example, States can conduct focused case reviews on
hard-to-reach populations or other targeted populations, evaluate their Medicaid application process
in an effort to pinpoint areas that may be leading to a high rate of erroneous denials, or target error
prone areas or identify barriers that, when corrected, will improve program administration and
increase beneficiary protection from erroneous denials and/or terminations. Another advantage with
alternative negative case action programs is that States can conduct special studies or reviews to
address consumer or advocacy group reports of erroneous denials and terminations.

Ways MEQC Can Aid Simplification Efforts
HCFA has established an Internet website that summarizes current State MEQC pilots and other
MEQC information. Information is updated each March and September. The address for the
HCFA Home Page is: http://www.hcfa.gov/medicaid/regions/mqchmpg.htm. We encourage you to
use this resource to access information on the innovative methods many States are using to reduce
erroneous expenditures and to improve the administration of their Medicaid programs. Listed
below are examples of MEQC pilots and alternative negative case reviews that can be used to
improve program operations:
● Conduct focused reviews to determine whether eliminating certain Medicaid eligibility
verification requirements is impacting the number of erroneous eligibility determinations
(this would be an MEQC pilot).
The elimination or reduction of documentation and verification requirements by applicants
is one way to simplify the enrollment and application process, and to minimize barriers to
enrollment. Indeed, one State has found that extensive verification requirements were
responsible for a significant number of denials and terminations of individuals and families
who did not return the required verifications but were otherwise eligible for Medicaid. Some
States, however, are concerned that eliminating or reducing documentation and verification
requirements can have an adverse program integrity impact. A pilot that provides a State a
means to evaluate the impact of eliminating or reducing documentation and verification
requirements on proper eligibility
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091200.asp (2 of 6)4/12/2006 1:08:45 PM

determinations can help assure the State that its simplification efforts do not jeopardize
program integrity and, at the same time, maintain the State's low error rate. (Although error
rates are frozen for States operating MEQC pilots, many States compute their own error
rates to help monitor correct program spending.) States that have not dropped verification
requirements but that are considering such action might design an MEQC pilot to focus on
whether certain verification requirements are creating particular barriers to enrollment that,
if not used, would result in erroneous eligibility determinations.
●

Conduct focused reviews to determine whether allowing a mail-in redetermination

process has an impact on erroneous eligibility redeterminations (this would be an MEQC pilot).
Retention of eligible individuals and families on the Medicaid rolls have proven to be a
major problem. One way to address this problem is to use a process for requesting redetermination
information from individuals and families that decreases the likelihood of a non-response. Some
States have sought to do this through using a mail-in redetermination process, much like the mail-in
application process. A few States fill in the renewal form and only request the individual or family
to note changes in the information provided. This MEQC pilot provides States a basis to evaluate
the mail-in process and determine whether it has an impact on erroneous redeterminations in
relation to the prior process.
●
Review a targeted sample of joint Medicaid/TANF applications to determine if
Medicaid is erroneously denied when TANF is denied (this would be an alternative negative case
review).
The April 7, 2000 State Medicaid Directors letter issued by HCFA (see attached) addresses
situations where individuals may have been improperly denied or terminated from Medicaid, such
as when Medicaid is denied upon denial of TANF and encourages States to identify and enroll
these individuals. This alternative negative case review is an important tool that States can use to
ensure that Medicaid is not erroneously denied when TANF is denied.
●
Review a sample of Medicaid terminated cases to determine if Medicaid was
improperly terminated because of a TANF termination due to noncooperation with TANF work
requirements (this would be an alternative negative case review).
In general, a TANF sanction should not affect Medicaid coverage unless a State selects in its
Title XIX State plan the option to terminate Medicaid for persons (excluding poverty level pregnant
women, poverty level children and minor children who are not the heads of households) who are
terminated from TANF for refusing to cooperate with TANF work requirements. This review
allows States to determine whether there have been improper terminations of Medicaid due to
TANF terminations for this reason.
Increase the sample size of negative case reviews as allowed under regulations at 42 CFR
431.814 (j)(1) and receive FFP for any increased administrative costs incurred (this option is part of
the
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091200.asp (3 of 6)4/12/2006 1:08:45 PM

regular negative case action program).
Negative case reviews are an important tool available to States to ensure that improper
denials and terminations do not occur. This option under the regular negative case action
program may be attractive to States that wish to obtain additional data through a larger case
review on the causes of erroneous denials and terminations that will enable the development
of a wider array or more effective corrective actions.
● Review a sample of Medicaid cases that were denied or terminated due to procedural
requirements, e.g., client failed to provide verification of eligibility to determine if the cases
were otherwise eligible. Conduct focus groups with individuals and families to find out why
they did not reenroll, and use the findings to consider changes in enrollment and
reenrollment practices and procedures (this would be an alternative negative case review).
Failure of clients to provide required information, or complete the application or
redetermination process is the reason for a significant number of Medicaid denials and
terminations. The case reviews will help indicate if a significant number of individuals and

families who fail to follow procedure requirements are otherwise eligible. The information
obtained from group interviews would provide the State with information on why this
failure occurs. The findings could be used to help develop enrollment practices and
procedures designed to overcome this problem, or to minimize its effect.
We are prepared to work with you to develop these or any other MEQC pilots and alternative
negative case action programs that meet Federal requirements.

Other Program Activities
You do not need to limit your oversight and monitoring activities to MEQC activities required by
Federal law. Federal financial participation is available for other monitoring and oversight activities
you carry out, which are not required by Federal law, but which are designed to aid you in
simplifying and improving program administration while ensuring program integrity. For example,
the reduction and elimination of enrollment and reenrollment barriers can also be a focus of other
program activities.
Here are some suggested activities emphasizing State actions we encourage you to consider.
● Monitor enrollment data.
One strategy in addressing how State and local procedures may be affecting participation
rates is to review and analyze data on enrollment trends for families and children in your
State. The monitoring and review of enrollment data provides a basis to establish reasonable
goals for increasing enrollment of families and children in Medicaid. Goals could be set
statewide, or at the local level, or both statewide and local. The promotion of enrollment
goals helps establish the
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091200.asp (4 of 6)4/12/2006 1:08:45 PM

importance of enrollment as a State and local objective. In addition, if declines in
enrollment occur, they may signal the existence of enrollment or reenrollment barriers.
Therefore, monitoring of data can be used as a tool to signal the potential existence of
enrollment and reenrollment barriers.
●
Monitor and assess the culture in local offices.
A consistent theme in various studies is that individuals and families complain about bad
treatment at welfare offices, or think they will be treated badly. There are a variety of factors that
contribute to this problem or perception. States could monitor and assess the culture in local offices
and determine the factors that may cause or contribute to this problem. Based on the assessment,
the State could develop a strategy to address them. One strategy might be to place more emphasis
on enrolling children and families into Medicaid by, for example, adopting enrollment goals as a
performance measure for offices. Regular consultation with community-based organizations and
organizations that work closely with low-income families can also help States and local offices
learn more about practices that may be lowering enrollment.
●
Monitor your TANF and Medicaid eligibility determination processes to ensure they

are properly coordinated, and that the determination of TANF eligibility does not delay or impede
the determination of Medicaid eligibility, or result in erroneous Medicaid denials and terminations.
The delinkage of Medicaid from cash assistance has created many challenges for States that
have been a major focus of our joint efforts to improve eligibility and low-income families' ability
to enroll and stay enrolled in Medicaid. As States improve their Medicaid/TANF coordination
processes to achieve a more effective, efficient program, an important tool is a program of regular
monitoring of the TANF/Medicaid delinking effort to ensure that processes in place are working
properly and do not delay or impede Medicaid eligibility determinations, or result in erroneous
Medicaid denials and terminations.
●
Review systems and procedures to ensure that all possible avenues to Medicaid
eligibility were exhausted prior to termination.
The April 7, 2000 State Medicaid Directors letter also addresses redetermination procedures
and reiterates previous guidance on HCFA's policy that all possible avenues to eligibility must be
explored and exhausted before Medicaid can be terminated. States can review its systems and
procedures for exhausting all possible categories of coverage to determine if these systems and
procedures are functioning properly and in compliance with Federal requirements.
Assess Medicaid and TANF denial and termination notices.
Incomplete and unclear denial and termination notices can be a barrier in the pursuit of
beneficiary appeal rights or, in the case of TANF denial and termination notices, may not be
clear
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091200.asp (5 of 6)4/12/2006 1:08:45 PM

whether or not Medicaid benefits continue. A review of Medicaid and TANF standardized
notices to ensure they clearly explain the agency's action and, in the case of TANF denials
and terminations, whether or not Medicaid eligibility continues and provides a phone
number that individuals can call for assistance will help reduce barriers to continued
benefits.
We encourage you to make use of the information contained in this letter to make the MEQC and
negative case action programs operated in your State as effective as possible. We also encourage
you to consider the suggested program activities that can help applicants and recipients overcome
barriers to accessing the Medicaid services available to eligible individuals and families. Please
direct any questions to your servicing regional office.
Sincerely,
Timothy W.
Westmoreland Director
Attachment
cc:
All HCFA Regional Administrators

All HCFA Associate Regional Administrators For Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Council of State Legislatures
Matt Salo Senior Health Policy Analyst National Governor's Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd091200.asp (6 of 6)4/12/2006 1:08:45 PM

